                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.1 Page 1 of 23


                                  C.O. LAW, APC
                              1
                                  Clark Ovruchesky, Esq. (SBN: 301844)
                              2   co@colawcalifornia.com
                                  3148 Midway Dr. Suite 203
                              3
                                  San Diego, California 92110
                              4   Telephone: (619) 356-8960
                                  Facsimile: (619) 330-7610
                              5

                              6   COSTA LEGAL CENTER
                                  George C. Panagiotou, Esq. (SBN: 263172)
                              7
                                  7230 S. Land Park Dr., Suite 127
                              8   3148 Midway Dr. Suite 202
                              9
                                  San Diego, California 92110
                                  Telephone: (858) 3000-0033
                             10   Facsimile: (858) 408-2939
                             11
                                  Attorneys for Plaintiff,
                             12   Maria E. Segueda Flores
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110




                                                     UNITED STATES DISTRICT COURT
     C.O. LAW, APC




                             14                    SOUTHERN DISTRICT OF CALIFORNIA
                             15
                                   MARIA E. SEGUEDA FLORES,                  Case No.: '18CV2839 LAB MSB
                             16
                                                                             COMPLAINT FOR DAMAGES
                             17                  Plaintiff,                  FOR VIOLATIONS OF:

                             18                        v.                      1.) THE FAIR CREDIT
                                                                                   REPORTING ACT, 15
                             19    MECHANICS BANK, LINCOLN                         U.S.C. §§ 1681, ET SEQ.;
                                                                                   AND
                                   FINANCIAL SERVICES, HY
                             20
                                   CITE ENTERPRISES, LLC D/B/A                 2.) CALIFORNIA
                             21    HY CITE CORPORATION, and                        CONSUMER CREDIT
                                                                                   REPORTING AGENCIES
                                   EQUIFAX INFORMATION                             ACT, CAL. CIV. CODE §§
                             22
                                   SERVICES LLC,                                   1785.1, ET SEQ.
                             23
                                                 Defendants.
                             24                                              JURY TRIAL DEMANDED

                             25

                             26
                             27

                             28


                                  COMPLAINT FOR DAMAGES                                         PAGE 1 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.2 Page 2 of 23



                              1                                     INTRODUCTION
                              2   1.   The United States Congress has found the banking system is dependent upon
                              3        fair and accurate credit reporting. Inaccurate credit reports directly impair the
                              4        efficiency of the banking system, and unfair credit reporting methods
                              5        undermine the public confidence, which is essential to the continued
                              6        functioning of the banking system. Congress enacted the Fair Credit Reporting
                              7        Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
                              8        promote efficiency in the banking system, and protect consumer privacy. The
                              9        FCRA seeks to ensure consumer reporting agencies exercise their grave
                             10        responsibilities with fairness, impartiality, and a respect for the consumer’s
                             11        right to privacy because consumer reporting agencies have assumed such a vital
                             12        role in assembling and evaluating consumer credit and other information on
3148 MIDWAY DR., SUITE 203




                             13        consumers. The FCRA also imposes duties on the sources that provide credit
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14        information to credit reporting agencies, called “furnishers.”
                             15   2.   Plaintiff MARIA E. SEGUEDA FLORES (“Plaintiff”), through her attorneys,
                             16        brings this lawsuit to challenge the actions of Defendants MECHANICS
                             17        BANK      (“Mechanics”,     “Furnisher-Defendants”,        or    “Defendants”),
                             18        LINCOLN        FINANCIAL          SERVICES         (“Lincoln”,      “Furnisher-
                             19        Defendants”, or “Defendants”), HY CITE ENTERPRISES, LLC D/B/A
                             20        HY    CITE     CORPORATION           (“HY”,     “Furnisher-Defendants”,         or
                             21        “Defendants”) and EQUIFAX INFORMATION SERVICES LLC
                             22        (“Equifax”, the “Credit Bureau”, or “Defendants”) with regard to
                             23        Defendants’ reporting of erroneous negative and derogatory reports to
                             24        Plaintiff’s credit report, as that term is defined by 15 U.S.C. § 1681a(g);
                             25        Defendants’ willful and negligent failure to properly investigate the repeated
                             26        disputes of Plaintiff concerning the inaccurate data Defendants are reporting in
                             27        Plaintiff’s file, and Defendants’ failure to correct such, which Defendants knew
                             28        or should have known was erroneous and which caused Plaintiff damages.


                                  COMPLAINT FOR DAMAGES                                                 PAGE 2 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.3 Page 3 of 23



                              1   3.   Plaintiff makes these allegations on information and belief, with the exception
                              2        of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                              3        alleges on personal knowledge.
                              4   4.   While many violations are described below with specificity, this Complaint
                              5        alleges violations of the statutes cited in their entirety.
                              6   5.   Unless otherwise stated, all the conduct engaged in by Defendants occurred in
                              7        California.
                              8   6.   Any violations by Defendants were knowing and intentional, and Defendants
                              9        did not maintain procedures reasonably adapted to avoid any such violation.
                             10   7.   Unless otherwise indicated, the use of any Defendants’ name in this Complaint
                             11        includes all agents, employees, officers, members, directors, heirs, successors,
                             12        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
3148 MIDWAY DR., SUITE 203




                             13        that Defendants named.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14                                  JURISDICTION AND VENUE
                             15   8.   Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331; 15 U.S.C. §
                             16        1681p; and, 28 U.S.C. § 1367 for supplemental state law claims.
                             17   9.   This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
                             18        Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”); and (ii) the California Consumer
                             19        Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1. et seq. (“CCRAA”).
                             20   10. The Court has personal jurisdiction over Defendants as Defendants conduct
                             21        business within the State of California and have purposefully availed
                             22        themselves of the laws and markets of the State of California and this district.
                             23   11. Venue is proper in the United States District Court, Southern District of
                             24        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                             25        resides in the County of San Diego, State of California, which is within this
                             26        judicial district; (ii) the conduct complained of herein occurred within this
                             27        judicial district; and, (iii) Defendants conducted business within this judicial
                             28        district at all times relevant.


                                  COMPLAINT FOR DAMAGES                                                  PAGE 3 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.4 Page 4 of 23



                              1                                          PARTIES
                              2   12. Plaintiff is a natural person who resides in the City of San Diego, County of San
                              3        Diego, in the State of California. In addition, Plaintiff is a “consumer” as that
                              4        term is defined by: Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1681a(c).
                              5   13. Defendant Mechanics is a corporation, whose primary corporate address is in
                              6        the City of Walnut Creek, in the State of California, and is authorized to do
                              7        business in the State of California.
                              8   14. Defendant Lincoln is a corporation, whose primary corporate address is in the
                              9        City of San Diego, in the State of California, and is authorized to do business
                             10        in the State of California.
                             11   15. Defendant HY is a limited liability corporation, whose primary corporate
                             12        address is in the City of Madison, in the State of Wisconsin, and is authorized
3148 MIDWAY DR., SUITE 203




                             13        to do business in the State of California.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14   16. Defendant Equifax is a corporation whose primary corporate address is in the
                             15        City of Atlanta, in the State of Georgia, and is authorized to do business in the
                             16        State of California.
                             17   17. Defendants Mechanics, Lincoln, and HY (“Furnisher-Defendants”) are each a
                             18        furnisher of information as contemplated by FCRA sections 1681s-2(a) & (b),
                             19        which regularly and in the ordinary course of business furnish information to
                             20        one or more consumer reporting agencies about consumer transactions or
                             21        experiences with any consumer.
                             22   18. Plaintiff is informed and believes, and thereon alleges, that Furnisher-
                             23        Defendants, in the ordinary course of business, regularly, on behalf of
                             24        themselves or others, engage in “debt collection” as that term is defined by
                             25        California Civil Code § 1788.2(b), and are therefore “debt collectors” as that
                             26        term is defined by California Civil Code § 1788.2(c).
                             27   19. Equifax is a “consumer reporting agency” as that term is defined by 15 U.S.C.
                             28        § 1681a(f) and Cal. Civ. Code § 1785.3.


                                  COMPLAINT FOR DAMAGES                                                PAGE 4 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.5 Page 5 of 23



                              1   20. The causes of action herein also pertain to Plaintiff’s “consumer [credit] report”
                              2        as that term is defined by 15 U.S.C. § 1681a(d)(1) and Cal. Civ. Code §
                              3        1785.3(c), in that inaccurate credit information was furnished by Furnisher-
                              4        Defendants to “consumer reporting agencies,” as that term is defined by Cal.
                              5        Civ. Code § 1785.3(d), regarding specific transactions and/or experiences
                              6        pertaining to Plaintiff and Plaintiff’s credit worthiness, credit standing, and
                              7        credit capacity. Such credit information was used or was expected to be used,
                              8        or collected in whole or in part, for the purposes of serving as a factor in
                              9        establishing Plaintiff’s eligibility for, among other things, credit to be used
                             10        primarily for personal, family, household and employment purposes.
                             11                                   GENERAL ALLEGATIONS
                             12   21. At all times relevant to this matter, Plaintiff was an individual residing within
3148 MIDWAY DR., SUITE 203




                             13        the State of California.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14   22. Furthermore, Defendants conducted business within the State of California at
                             15        all times relevant.
                             16   23. In respect to their FCRA investigations, Plaintiff alleges Furnisher-Defendants,
                             17        rather than train its employees how to properly review and investigate disputes,
                             18        are generally expected to simply confirm whatever information being reported
                             19        is accurate, rather than conducting an actual reasonable investigation.
                             20   24. Similarly, Plaintiff alleges Equifax’s employees have a policy of simply
                             21        parroting whatever information is provided by furnishers rather than conducting
                             22        reasonable reinvestigations under the FCRA and CCRAA.
                             23   25. This is because the (re)investigations conducted by these Defendants occur in a
                             24        hurried, conveyor-belt styled atmosphere in which dispute operators are under
                             25        pressure to process disputes quickly to meet production quotas. This
                             26        atmosphere is conducive to a speed-minded dispute operator failing to consider,
                             27        or not looking for, information that is relevant to the consumer’s dispute.
                             28   26. Such conduct by Defendants is willful and reckless.


                                  COMPLAINT FOR DAMAGES                                                PAGE 5 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.6 Page 6 of 23



                              1   27. Furthermore, Equifax’s policies and procedures for maintaining and operating
                              2        their internal databases were not reasonable, because they continued reporting
                              3        patently inaccurate and materially misleading information after Plaintiff
                              4        formally disputed the reporting. Accordingly, Equifax failed to follow
                              5        reasonable procedures to assure maximum possible accuracy of the information
                              6        concerning Plaintiff and violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code
                              7        §1785.14(b).
                              8   28. As a direct and proximate result of the derogatory information furnished and
                              9        reported by Defendants, Plaintiff has sustained actual damages including
                             10        emotional distress, having her privacy invaded, humiliation, embarrassment,
                             11        anxiety, loss of sleep, defamation of character, pain and suffering, was impeded
                             12        in seeking necessary products and services from vendors, damages to her credit
3148 MIDWAY DR., SUITE 203




                             13        rating, and damages to her creditworthiness, which makes Plaintiff unable and
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14        therefore averse to apply for credit because her credit score remains low.
                             15   29. As a further direct and proximate result of Defendants’ acts stated herein,
                             16        Plaintiff has spent many hours and associated costs reviewing credit reports,
                             17        disputing the incorrect information furnished by Defendants via certified mail,
                             18        and incurred attorneys’ fees and such further expenses in an amount to be
                             19        determined at trial.
                                                            MECHANICS BANK
                             20
                                        INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                             21              RE: ACCOUNT NO.: 5010011199777* (THE “ACCOUNT”)
                             22   30. In an Equifax Credit Report dated May 2, 2018, Mechanics reported the
                             23        following inaccurate, misleading, and derogatory information for the above-
                             24        referenced Account:
                             25           • Scheduled Payment Amount: $480
                             26   31. However, the Account was closed/paid on or about May 2017 with a zero ($0)
                             27        balance.
                             28


                                  COMPLAINT FOR DAMAGES                                               PAGE 6 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.7 Page 7 of 23



                              1   32. Accordingly, it was inaccurate and materially misleading for Mechanics to
                              2         report the above “Scheduled Payment” amount of $480 because Plaintiff no
                              3         longer had a scheduled payment due on the Account following the satisfaction
                              4         and closure of the Account.
                              5   33. The “Scheduled Payment” amount reported by Mechanics and Equifax, as
                              6         opposed to the correct scheduled payment amount of $0 following Plaintiff’s
                              7         satisfaction of the Account, inaccurately and misleadingly suggested that
                              8         Plaintiff still has an ongoing agreement to pay on the Account to Mechanics,
                              9         which is not true.
                             10   34. Rather than using Mechanics’ internal account information for Plaintiff’s
                             11         Account, which reflected or should have reflected that the Account was
                             12         closed/paid, Mechanics continued to report that Plaintiff had an ongoing
3148 MIDWAY DR., SUITE 203




                             13         payment obligation/plan with Mechanics. Therefore, Mechanics’ reporting was
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         patently inaccurate and materially misleading.
                             15   35. Mechanics’ credit reporting information is relevant to Plaintiff’s credit score,
                             16         and Mechanics inaccurate reporting is materially misleading and therefore
                             17         adversely affects Plaintiff’s creditworthiness.
                             18   36. Therefore, Mechanics inaccurate, materially misleading, and negative reporting
                             19         of the Debt in light of their knowledge of the status of the Account was willful.
                             20   37. Through this conduct, Mechanics has violated Cal. Civ. Code § 1785.25(a) by
                             21         furnishing information to Equifax, i.e. a consumer reporting agency, that
                             22         Mechanic knew or should known was inaccurate and materially misleading.
                             23   38. Mechanics and Equifax’s credit reporting information is relevant to Plaintiff’s
                             24         FICO credit score, and Equifax’s inaccurate reporting is materially misleading
                             25         and therefore adversely affects Plaintiff’s creditworthiness.
                             26   ///
                             27   ///
                             28   ///


                                  COMPLAINT FOR DAMAGES                                                 PAGE 7 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.8 Page 8 of 23



                              1   39. On or about July 2018, Plaintiff disputed Mechanics’ reported information
                              2        regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                              3        Equifax, in writing, of the incorrect and inaccurate credit information furnished
                              4        by Mechanics.
                              5   40. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
                              6        Letter”), with the following language:
                              7
                                  Consumer Dispute:
                              8
                                                               • This tradeline lists a Scheduled Payment amount of
                              9                                  $480.00 which is inaccurate and incorrect as there is
                             10
                                                                 no scheduled payment amount due.

                             11 Action/Correction             Immediately delete the disputed derogatory
                             12 Requested:                   information from my credit report and update my
                                                             credit report accordingly.
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110




                                                              If you do not immediately correct the disputed
     C.O. LAW, APC




                             14
                                                             information on my credit report, please include the
                             15                              “Consumer Dispute” section above as my dispute
                             16                              statement for this account on my credit report.

                             17

                             18   41. Upon information and belief, Equifax timely notified Mechanics of Plaintiff’s

                             19        dispute, but they both verified and continued reporting inaccurate, derogatory

                             20        information.

                             21   42. Mechanics was required to conduct a reasonable investigation into this specific

                             22        account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-

                             23
                                       2(b)(1)(A).

                             24   43. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s

                             25        dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.

                             26   44. On or about October 2018, Plaintiff received notification from Equifax that

                             27        Mechanics and Equifax received notice of Plaintiff’s dispute pursuant to 15

                             28        U.S.C. § 1681i(a)(6) and were providing the results of the reinvestigation.


                                  COMPLAINT FOR DAMAGES                                                 PAGE 8 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.9 Page 9 of 23



                              1   45. Rather than remove the derogatory information from Plaintiff’s report,
                              2        Mechanics and Equifax simply continued reporting inaccurate information.
                              3   46. Specifically, Mechanics and Equifax reported the following inaccurate and
                              4        derogatory information on Plaintiff’s credit in respect to the Account:
                              5           • Scheduled Payment Amount: $480
                              6   47. Equifax did not provide notice to Plaintiff that his dispute was “frivolous or
                              7        irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or included Plaintiff’s
                              8        “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                              9   48. Moreover, upon information and belief, Equifax’s reinvestigation was not
                             10        reasonable. Equifax should have discovered from its records, including the
                             11        Dispute Letter, that the information Mechanics reported was inaccurate and
                             12        materially misleading. Equifax could have easily ascertained that the Account
3148 MIDWAY DR., SUITE 203




                             13        no longer had any scheduled payment due by requesting Plaintiff’s account
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14        records from Mechanics, or contacting Plaintiff for more information.
                             15   49. Such conduct by Equifax was willful and reckless.
                             16   50. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                             17        Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                             18        §1785.16.
                             19   51. Further, Equifax failed to follow reasonable procedures to assure maximum
                             20        possible accuracy of the information concerning Plaintiff and violated 15
                             21        U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                             22   52. Upon information and belief, Mechanics’ investigation was also not reasonable.
                             23        Mechanics should have discovered from its internal records, including the
                             24        Dispute Letter, that the information Mechanics reported was inaccurate and
                             25        materially misleading. Mechanics could have reviewed their internal account
                             26        information, which reflected or should have reflected the Account was
                             27        closed/paid and satisfied. Had Mechanics done so, Mechanics would have
                             28        recognized that the correct “Scheduled Payment” for the Account was $0.


                                  COMPLAINT FOR DAMAGES                                               PAGE 9 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.10 Page 10 of 23



                              1    53. Accordingly, Mechanics failed to conduct a reasonable investigation with
                              2         respect to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                              3              a. Failing to remove all of the disputed and incorrect information;
                              4              b. Failing to update Plaintiff’s Account (history); and
                              5              c. Failing to notate, as required, Plaintiff’s dispute.
                              6    54. Through this conduct, Mechanics has violated Cal. Civ. Code § 1785.25(a) by
                              7         furnishing information to Equifax, i.e. a consumer reporting agency, that
                              8         Mechanics knew or should known was inaccurate and materially misleading.
                              9    55. Mechanics and Equifax failed to review all relevant information provided by
                             10         Plaintiff in the dispute to Equifax as required by and in violation of 15 U.SC. §
                             11         1681s-2(b)(1)(B).
                             12    56. Due to Mechanics and Equifax’s failure to reasonably (re)investigate, they each
3148 MIDWAY DR., SUITE 203




                             13         further failed to correct and update Plaintiff’s information as required by 15
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                             15         information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                             16    57. Plaintiff’s continued efforts to correct Mechanics and Equifax’s erroneous and
                             17         negative reporting of the Debt by communicating Plaintiff’s disputes with
                             18         Mechanics and Equifax were fruitless.
                             19    58. Mechanics and Equifax’s continued inaccurate and negative reporting of the
                             20         Debt in light of its knowledge of the actual error was willful.
                             21    59. Mechanics and Equifax’s failure to correct the previously disclosed
                             22         inaccuracies on Plaintiff’s credit report was intentional and in reckless disregard
                             23         of its duty to refrain from reporting inaccurate information. Accordingly,
                             24         Mechanics and Equifax willfully and negligently failed to comply with its duty
                             25         to reasonably investigate Plaintiff’s dispute.
                             26    60. Mechanics and Equifax’s inaccurate and negative reporting damaged Plaintiff’s
                             27         creditworthiness.
                             28


                                   COMPLAINT FOR DAMAGES                                                  PAGE 10 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.11 Page 11 of 23



                              1    61. By inaccurately reporting account information relating to the Account after
                              2         notice and confirmation of its errors, Mechanics and Equifax failed to take the
                              3         appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E)
                              4
                                                        LINCOLN FINANCIAL SERVICES
                              5
                                         INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                              6                   RE: ACCOUNT NO.: 6502* (THE “ACCOUNT”)
                              7    62. In an Equifax Credit Report dated May 2, 2018, Lincoln reported the following
                              8         inaccurate, misleading, and derogatory information for the above-referenced
                              9         Account:
                             10            • Scheduled Payment Amount: $138
                             11    63. However, the Account was closed/paid on or about May 2016 with a zero ($0)
                             12         balance.
3148 MIDWAY DR., SUITE 203




                             13    64. Accordingly, it was inaccurate and materially misleading for Lincoln to report
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         the above “Scheduled Payment” amount of $138 because Plaintiff no longer
                             15         had a scheduled payment due on the Account following the satisfaction and
                             16         closure of the Account.
                             17    65. The “Scheduled Payment” amount reported by Lincoln and Equifax, as opposed
                             18         to the correct scheduled payment amount of $0 following Plaintiff’s satisfaction
                             19         of the Account, inaccurately and misleadingly suggested that Plaintiff still has
                             20         an ongoing agreement to pay on the Account to Lincoln, which is not true.
                             21    66. Rather than using Lincoln’s internal account information for Plaintiff’s
                             22         Account, which reflected or should have reflected that the Account was
                             23         closed/paid, Lincoln continued to report that Plaintiff had an ongoing payment
                             24         obligation/plan with Lincoln. Therefore, Lincoln’s reporting was patently
                             25         inaccurate and materially misleading.
                             26    67. Lincoln’s credit reporting information is relevant to Plaintiff’s credit score, and
                             27         Lincoln inaccurate reporting is materially misleading and therefore adversely
                             28         affects Plaintiff’s creditworthiness.


                                   COMPLAINT FOR DAMAGES                                                PAGE 11 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.12 Page 12 of 23



                              1    68. Therefore, Lincoln inaccurate, materially misleading, and negative reporting of
                              2         the Debt in light of their knowledge of the status of the Account was willful.
                              3    69. Through this conduct, Lincoln has violated Cal. Civ. Code § 1785.25(a) by
                              4         furnishing information to Equifax, i.e. a consumer reporting agency, that
                              5         Lincoln knew or should known was inaccurate and materially misleading.
                              6    70. Lincoln and Equifax’s credit reporting information is relevant to Plaintiff’s
                              7         FICO credit score, and Equifax’s inaccurate reporting is materially misleading
                              8         and therefore adversely affects Plaintiff’s creditworthiness.
                              9    71. On or about July 2018, Plaintiff disputed Lincoln’s reported information
                             10         regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                             11         Equifax, in writing, of the incorrect and inaccurate credit information furnished
                             12         by Lincoln.
3148 MIDWAY DR., SUITE 203




                             13    72. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         Letter”), with the following language:
                             15
                                   Consumer Dispute:
                             16
                                                                • This tradeline lists a Scheduled Payment amount of
                             17                                   $138.00 which is inaccurate and incorrect as there is
                             18
                                                                  no scheduled payment amount due.

                             19 Action/Correction              Immediately delete the disputed derogatory
                             20 Requested:                    information from my credit report and update my
                                                              credit report accordingly.
                             21

                             22                                If you do not immediately correct the disputed
                                                              information on my credit report, please include the
                             23                               “Consumer Dispute” section above as my dispute
                             24                               statement for this account on my credit report.

                             25

                             26    73. Upon information and belief, Equifax timely notified Lincoln of Plaintiff’s

                             27         dispute, but they both verified and continued reporting inaccurate, derogatory

                             28         information.


                                   COMPLAINT FOR DAMAGES                                                PAGE 12 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.13 Page 13 of 23



                              1    74. Lincoln was required to conduct a reasonable investigation into this specific
                              2          account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                              3          2(b)(1)(A).
                              4    75. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s
                              5          dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                              6    76. On or about October 2018, Plaintiff received notification from Equifax that
                              7          Lincoln and Equifax received notice of Plaintiff’s dispute pursuant to 15 U.S.C.
                              8          § 1681i(a)(6) and were providing the results of the reinvestigation.
                              9    77. Rather than remove the derogatory information from Plaintiff’s report, Lincoln
                             10          and Equifax simply continued reporting inaccurate information.
                             11    78. Specifically, Lincoln and Equifax reported the following inaccurate and
                             12          derogatory information on Plaintiff’s credit in respect to the Account:
                                            • Scheduled Payment Amount: $138
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    79. Equifax did not provide notice to Plaintiff that his dispute was “frivolous or
                             15          irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or included Plaintiff’s
                             16          “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                             17    80. Moreover, upon information and belief, Equifax’s reinvestigation was not
                             18          reasonable. Equifax should have discovered from its records, including the
                             19          Dispute Letter, that the information Lincoln reported was inaccurate and
                             20          materially misleading. Equifax could have easily ascertained that the Account
                             21          no longer had any scheduled payment due by requesting Plaintiff’s account
                             22          records from Lincoln, or contacting Plaintiff for more information.
                             23    81. Such conduct by Equifax was willful and reckless.
                             24    82. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                             25          Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                             26          §1785.16.
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                               PAGE 13 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.14 Page 14 of 23



                              1    83. Further, Equifax failed to follow reasonable procedures to assure maximum
                              2         possible accuracy of the information concerning Plaintiff and violated 15
                              3         U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                              4    84. Upon information and belief, Lincoln’s investigation was also not reasonable.
                              5         Lincoln should have discovered from its internal records, including the Dispute
                              6         Letter, that the information Lincoln reported was inaccurate and materially
                              7         misleading. Lincoln could have reviewed their internal account information,
                              8         which reflected or should have reflected the Account was closed/paid and
                              9         satisfied. Had Lincoln done so, Lincoln would have recognized that the correct
                             10         “Scheduled Payment” for the Account was $0.
                             11    85. Accordingly, Lincoln failed to conduct a reasonable investigation with respect
                             12         to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
3148 MIDWAY DR., SUITE 203




                             13             a. Failing to remove all of the disputed and incorrect information;
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14             b. Failing to update Plaintiff’s Account (history); and
                             15             c. Failing to notate, as required, Plaintiff’s dispute.
                             16    86. Through this conduct, Lincoln has violated Cal. Civ. Code § 1785.25(a) by
                             17         furnishing information to Equifax, i.e. a consumer reporting agency, that
                             18         Lincoln knew or should known was inaccurate and materially misleading.
                             19    87. Lincoln and Equifax failed to review all relevant information provided by
                             20         Plaintiff in the dispute to Equifax as required by and in violation of 15 U.SC. §
                             21         1681s-2(b)(1)(B).
                             22    88. Due to Lincoln and Equifax’s failure to reasonably (re)investigate, they each
                             23         further failed to correct and update Plaintiff’s information as required by 15
                             24         U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                             25         information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                             26    89. Plaintiff’s continued efforts to correct Lincoln and Equifax’s erroneous and
                             27         negative reporting of the Debt by communicating Plaintiff’s disputes with
                             28         Lincoln and Equifax were fruitless.


                                   COMPLAINT FOR DAMAGES                                               PAGE 14 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.15 Page 15 of 23



                              1    90. Lincoln and Equifax’s continued inaccurate and negative reporting of the Debt
                              2          in light of its knowledge of the actual error was willful.
                              3    91. Lincoln and Equifax’s failure to correct the previously disclosed inaccuracies
                              4          on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                              5          to refrain from reporting inaccurate information. Accordingly, Lincoln and
                              6          Equifax willfully and negligently failed to comply with its duty to reasonably
                              7          investigate Plaintiff’s dispute.
                              8    92. Lincoln and Equifax’s inaccurate and negative reporting damaged Plaintiff’s
                              9          creditworthiness.
                             10    93. By inaccurately reporting account information relating to the Account after
                             11          notice and confirmation of its errors, Lincoln and Equifax failed to take the
                             12          appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E)
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                                                            HY CITE ENTERPRISES
                             14
                                          INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                             15                    RE: ACCOUNT NO.: 2160* (THE “ACCOUNT”)
                             16    94. In an Equifax Credit Report dated May 2, 2018, HY reported the following
                             17          inaccurate, misleading, and derogatory information for the above-referenced
                             18          Account:
                             19             • Scheduled Payment Amount: $58
                             20    95. However, the Account was closed/paid on or about February 2012 with a zero
                             21          ($0) balance.
                             22    96. Accordingly, it was inaccurate and materially misleading for HY to report the
                             23          above “Scheduled Payment” amount of $58 because Plaintiff no longer had a
                             24          scheduled payment due on the Account following the satisfaction and closure
                             25          of the Account.
                             26    ///
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                                 PAGE 15 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.16 Page 16 of 23



                              1    97. The “Scheduled Payment” amount reported by HY and Equifax, as opposed to
                              2          the correct scheduled payment amount of $0 following Plaintiff’s satisfaction
                              3          of the Account, inaccurately and misleadingly suggested that Plaintiff still has
                              4          an ongoing agreement to pay on the Account to HY, which is not true.
                              5    98. Rather than using HY’s internal account information for Plaintiff’s Account,
                              6          which reflected or should have reflected that the Account was closed/paid, HY
                              7          continued to report that Plaintiff had an ongoing payment obligation/plan with
                              8          HY. Therefore, HY’s reporting was patently inaccurate and materially
                              9          misleading.
                             10    99. HY’s credit reporting information is relevant to Plaintiff’s credit score, and HY
                             11          inaccurate reporting is materially misleading and therefore adversely affects
                             12          Plaintiff’s creditworthiness.
3148 MIDWAY DR., SUITE 203




                             13    100. Therefore, HY inaccurate, materially misleading, and negative reporting of the
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          Debt in light of their knowledge of the status of the Account was willful.
                             15    101. Through this conduct, HY has violated Cal. Civ. Code § 1785.25(a) by
                             16          furnishing information to Equifax, i.e. a consumer reporting agency, that HY
                             17          knew or should known was inaccurate and materially misleading.
                             18    102. HY and Equifax’s credit reporting information is relevant to Plaintiff’s FICO
                             19          credit score, and Equifax’s inaccurate reporting is materially misleading and
                             20          therefore adversely affects Plaintiff’s creditworthiness.
                             21    103. On or about July 2018, Plaintiff disputed HY’s reported information regarding
                             22          the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying Equifax, in
                             23          writing, of the incorrect and inaccurate credit information furnished by HY.
                             24    104. Specifically, Plaintiff sent a letter, via certified mail, to Equifax (the “Dispute
                             25          Letter”), with the following language:
                             26    ///
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                                PAGE 16 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.17 Page 17 of 23



                              1
                                   Consumer Dispute:
                              2
                                                                 • This tradeline lists a Scheduled Payment amount of
                              3                                    $58.00 which is inaccurate and incorrect as there is
                              4
                                                                   no scheduled payment amount due.

                              5 Action/Correction               Immediately delete the disputed derogatory
                              6 Requested:                     information from my credit report and update my
                                                               credit report accordingly.
                              7

                              8                                 If you do not immediately correct the disputed
                                                               information on my credit report, please include the
                              9                                “Consumer Dispute” section above as my dispute
                             10                                statement for this account on my credit report.

                             11

                             12    105. Upon information and belief, Equifax timely notified Lincoln of Plaintiff’s
                                         dispute, but they both verified and continued reporting inaccurate, derogatory
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          information.

                             15    106. HI was required to conduct a reasonable investigation into this specific account

                             16
                                         on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-2(b)(1)(A).

                             17    107. Equifax was required to conduct a reasonable reinvestigation of Plaintiff’s

                             18          dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.

                             19    108. On or about October 2018, Plaintiff received notification from Equifax that HI

                             20          and Equifax received notice of Plaintiff’s dispute pursuant to 15 U.S.C. §

                             21          1681i(a)(6) and were providing the results of the reinvestigation.

                             22    109. Rather than remove the derogatory information from Plaintiff’s report, HI and

                             23
                                         Equifax simply continued reporting inaccurate information.

                             24    110. Specifically, HI and Equifax reported the following inaccurate and derogatory

                             25          information on Plaintiff’s credit in respect to the Account:

                             26             • Scheduled Payment Amount: $138

                             27    ///

                             28    ///


                                   COMPLAINT FOR DAMAGES                                                PAGE 17 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.18 Page 18 of 23



                              1    111. Equifax did not provide notice to Plaintiff that his dispute was “frivolous or
                              2         irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3) or included Plaintiff’s
                              3         “Statement of Dispute” pursuant to 15 U.S.C. § 1681i(b).
                              4    112. Moreover, upon information and belief, Equifax’s reinvestigation was not
                              5         reasonable. Equifax should have discovered from its records, including the
                              6         Dispute Letter, that the information HI reported was inaccurate and materially
                              7         misleading. Equifax could have easily ascertained that the Account no longer
                              8         had any scheduled payment due by requesting Plaintiff’s account records from
                              9         HI, or contacting Plaintiff for more information.
                             10    113. Such conduct by Equifax was willful and reckless.
                             11    114. Accordingly, Equifax failed to conduct a reasonable reinvestigation of
                             12         Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
3148 MIDWAY DR., SUITE 203




                             13         §1785.16.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    115. Further, Equifax failed to follow reasonable procedures to assure maximum
                             15         possible accuracy of the information concerning Plaintiff and violated 15
                             16         U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                             17    116. Upon information and belief, HI’s investigation was also not reasonable. HI
                             18         should have discovered from its internal records, including the Dispute Letter,
                             19         that the information HI reported was inaccurate and materially misleading. HY
                             20         could have reviewed their internal account information, which reflected or
                             21         should have reflected the Account was closed/paid and satisfied. Had HY done
                             22         so, HY would have recognized that the correct “Scheduled Payment” for the
                             23         Account was $0.
                             24    117. Accordingly, HY failed to conduct a reasonable investigation with respect to
                             25         the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                             26             a. Failing to remove all of the disputed and incorrect information;
                             27             b. Failing to update Plaintiff’s Account (history); and
                             28             c. Failing to notate, as required, Plaintiff’s dispute.


                                   COMPLAINT FOR DAMAGES                                              PAGE 18 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.19 Page 19 of 23



                              1    118. Through this conduct, HY has violated Cal. Civ. Code § 1785.25(a) by
                              2          furnishing information to Equifax, i.e. a consumer reporting agency, that HY
                              3          knew or should known was inaccurate and materially misleading.
                              4    119. HY and Equifax failed to review all relevant information provided by Plaintiff
                              5          in the dispute to Equifax as required by and in violation of 15 U.SC. § 1681s-
                              6          2(b)(1)(B).
                              7    120. Due to HY and Equifax’s failure to reasonably (re)investigate, they each further
                              8          failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                              9          1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                             10          information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                             11    121. Plaintiff’s continued efforts to correct HY and Equifax’s erroneous and
                             12          negative reporting of the Debt by communicating Plaintiff’s disputes with HY
3148 MIDWAY DR., SUITE 203




                             13          and Equifax were fruitless.
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14    122. HY and Equifax’s continued inaccurate and negative reporting of the Debt in
                             15          light of its knowledge of the actual error was willful.
                             16    123. HY and Equifax’s failure to correct the previously disclosed inaccuracies on
                             17          Plaintiff’s credit report was intentional and in reckless disregard of its duty to
                             18          refrain from reporting inaccurate information. Accordingly, HY and Equifax
                             19          willfully and negligently failed to comply with its duty to reasonably investigate
                             20          Plaintiff’s dispute.
                             21    124. HY and Equifax’s inaccurate and negative reporting damaged Plaintiff’s
                             22          creditworthiness.
                             23    125. By inaccurately reporting account information relating to the Account after
                             24          notice and confirmation of its errors, HY and Equifax failed to take the
                             25          appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E)
                             26    ///
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                                 PAGE 19 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.20 Page 20 of 23



                              1                                     CAUSES OF ACTION
                              2                                          COUNT I
                              3                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                              4                                 15 U.S.C. §§ 1681 ET SEQ.
                              5                               [AGAINST ALL DEFENDANTS]
                              6    126. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              7         as though fully stated herein.
                              8    127. The foregoing acts and omissions constitute numerous and multiple willful,
                              9         reckless, or negligent violations of the FCRA, including, but not limited to, each
                             10         and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
                             11    128. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                             12         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
3148 MIDWAY DR., SUITE 203




                             13         1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14         1681o(a)(2), from Defendants.
                             15    129. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                             16         to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                             17         statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                             18         the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                             19         attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
                             20                                          COUNT II
                             21      VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                             22                             CAL. CIV. CODE § 1785.1 ET SEQ.
                             23                               [AGAINST ALL DEFENDANTS]
                             24    130. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                             25         as though fully stated herein.
                             26    131. The foregoing acts and omissions constitute numerous and multiple violations
                             27         of the California Consumer Credit Reporting Agencies Act.
                             28


                                   COMPLAINT FOR DAMAGES                                                PAGE 20 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.21 Page 21 of 23



                              1    132. As a result of each and every negligent violation of the CCRAA, Plaintiff is
                              2          entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                              3          1785.31(a)(1) from Defendants.
                              4    133. As a result of each and every willful violation of the CCRAA, Plaintiff is
                              5          entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                              6          1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000
                              7          per willful violation.
                              8    134. Because Furnisher-Defendants are partnerships, corporations, associations, or
                              9          other entities, and are therefore each a “person” as that term is defined by Cal.
                             10          Civ. Code § 1785.3(j), Furnisher-Defendants are and always were obligated to
                             11          not furnish information on a specific transaction or experience to any consumer
                             12          credit reporting agency if they knew or should have known that the information
3148 MIDWAY DR., SUITE 203




                             13          is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a). Thus,
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          Furnisher-Defendants violated Cal. Civ. Code § 1785.25(a).
                             15                                    PRAYER FOR RELIEF
                             16    WHEREFORE, Plaintiff prays that judgment be entered against Defendants:
                             17          • An award of actual damages, in an amount to be determined at trial or
                             18             damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                             19             against Defendants for each incident of willful noncompliance of the
                             20             FCRA;
                             21          • An award of punitive damages, as the Court may allow pursuant to 15
                             22             U.S.C. § 1681n(a)(2), against Defendants for each incident of willful
                             23             noncompliance to the FCRA;
                             24          • An award for costs and reasonable attorney’s fess, pursuant to 15 U.S.C. §
                             25             1681n(a)(3), against Defendants for each incident of negligent
                             26             noncompliance of the FCRA;
                             27    ///
                             28    ///


                                   COMPLAINT FOR DAMAGES                                                PAGE 21 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.22 Page 22 of 23



                              1          • An award of actual damages in an amount to be determined at trial pursuant
                              2             to 15 U.S.C. § 1681o(a)(1) against Defendants for each incident of negligent
                              3             noncompliance of the FCRA;
                              4          • An award of costs and litigation and reasonable attorney’s fees pursuant 15
                              5             U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendants for
                              6             each incident of noncompliance of the FCRA;
                              7          • An award of actual damages, in an amount to be determined at trial,
                              8             pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
                              9          • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                             10             1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
                             11          • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                             12             Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
3148 MIDWAY DR., SUITE 203




                             13             against Defendants;
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14          • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b)
                             15             against Defendants; and
                             16          • Any and all other relief the Court deems just and proper.
                             17
                                   Dated: December 17, 2018                    Respectfully submitted,
                             18

                             19                                                C.O. LAW, APC
                             20
                             21                                                 By: /s/ Clark Ovruchesky
                                                                                    CLARK OVRUCHESKY, ESQ.
                             22
                                                                                    ATTORNEY FOR PLAINTIFF
                             23
                                   ///
                             24
                                   ///
                             25
                                   ///
                             26
                                   ///
                             27
                                   ///
                             28


                                   COMPLAINT FOR DAMAGES                                               PAGE 22 OF 23
                                  Case 3:18-cv-02839-LAB-MSB Document 1 Filed 12/17/18 PageID.23 Page 23 of 23



                              1                                       TRIAL BY JURY
                              2    135. Pursuant to the seventh amendment to the Constitution of the United States of
                              3         America, Plaintiff is entitled to, and demands, a trial by jury.
                              4
                                   Dated: December 17, 2018                      Respectfully submitted,
                              5

                              6                                                  C.O. LAW, APC
                              7

                              8                                                  By: /s/ Clark Ovruchesky
                                                                                     CLARK OVRUCHESKY, ESQ.
                              9
                                                                                     ATTORNEY FOR PLAINTIFF
                             10

                             11

                             12
3148 MIDWAY DR., SUITE 203




                             13
   SAN DIEGO, CA 92110
     C.O. LAW, APC




                             14

                             15

                             16

                             17

                             18

                             19

                             20
                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28


                                   COMPLAINT FOR DAMAGES                                                   PAGE 23 OF 23
